Citation Nr: 1241541	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  05-29 262	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left foot hallux limitus, status post Keller arthroplasty, to include as due to service connected bilateral plantar fasciitis and bilateral ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to July 1988 and from April 1989 to April 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for service connection for left foot hallux limitus, status post Keller arthroplasty. 

The Veteran testified before the undersigned in a May 2006 hearing at the San Antonio satellite office of the RO.  A transcript is of record. 

This matter was previously remanded for additional development and adjudication by the Board in May 2007, October 2008, July 2010 and February 2011.  


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's left foot hallux limitus disability is related to active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a left hallux limitus disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for a left hallux limitus disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2012) or 38 C.F.R. § 3.159 (2012).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran does not contend, nor is there evidence, that left foot hallux limitus was present during active duty or was otherwise directly incurred in service; although he reported hallux limitus since service.  He contends that this condition is secondary to his service-connected bilateral ankle disabilities and bilateral plantar fasciitis; or, in the alternative, the disability is related to left foot problems with altered gait, which began while on active duty, specifically during 1994.

Service treatment records document extensive treatment for strains and sprains of both ankles with most of the treatment pertaining to the right.  On podiatry evaluations in October and November 1992, he reported pain, especially when he took his first step in the morning and after sitting for a long time and attempting to ambulate.  H reported spraining both ankles on four occasions.  He was described as having a normal gait with pain.  He was also found to have bilateral plantar fasciitis.  In March 1993, he was hospitalized for treatment of an unstable right ankle.  The ankle was surgically stabilized.  In May 1993, the ankle was reported as stable, but he was referred to a physical evaluation board.

At a VA orthopedic examination in June 1994, the Veteran complained of right hip pain, which he attributed to the "way that he has been required to walk" due to his ankle disabilities.  His gait was not further described on the examination.

On a VA general medical examination in June 1994, the Veteran's gait was described as "good" without further elaboration.

At a VA joint examination in February 1995, the Veteran complained of pain in the ankles and heals.  He was found to have residual instability of both ankles.  His gait was not described.

VA treatment records indicate diagnoses of left tibial sesamoiditis, plantar fasciitis, pronated foot, and dorsal exostosis at the first MTP joint, primary metatarsal elevation bilaterally, bilateral hallux limitus, peroneal tendonitis, and intermetatarsal neuroma.  

The Veteran has had many VA examinations in order to determine whether he has a current left foot disability related to service or secondary to a service-connected disability.

In April 2003, the Veteran was afforded a VA examination.  The examiner noted bilateral slight pes planus, no ankle instability, and no notation of plantar fasciitis or hallux limitus.

In November 2004, the Veteran was afforded an additional VA examination.  The examiner did not state whether hallux limitus was related to service but indicated only the effects of the disability on daily living without etiology.  The claims file was not available to this examiner.

A VA podiatry examination was conducted in April 2008.  The examiner opined that the Veteran's hallux limitus appeared to be "satisfactorily surgically treated and essentially resolved".  The examiner further opined that this condition was unrelated to service, was not caused by service and had not been advanced by service beyond normal life progression.  The examiner did not provide a rationale for this opinion. The issue of whether the left foot hallux limitus had been caused or aggravated by the Veteran's service-connected bilateral plantar fasciitis or bilateral ankle disabilities was not specifically addressed. 

Another VA podiatry examination was conducted in February 2009.  The examiner did not provide an opinion with regard to the hallux limitus, and mistakenly reported that the examination was to evaluate flat feet.  The AMC, recognizing this deficiency, returned the claims file to this February 2009 examiner so that the requested opinion could be provided.  An additional opinion was received in June 2009.  The examiner again mistakenly stated that the examination was to address pes planus, and failed to address the etiology of the Veteran's hallux limitus and noted in the text of the opinion that the Veteran denied symptomatic improvement or relief of this condition. 

In a June 2009 VA examination report, once again only the Veteran's plantar fasciitis and pes planus were discussed.

The Veteran was provided yet another VA examination in August 2010, where the examiner concluded that left foot great toe hallux rigidus/hallux limitus was not caused by or a result of bilateral plantar fasciitis and/or bilateral ankle disabilities or in-service injuries.  The examiner stated that the left foot disability was a normal age related degenerative change in the left hallux.  The examiner also indicated that there was no scientific evidence that the Veteran's pes planus or the ankle disability has caused or aggravated the left foot disability. 

The most recent examination report, dated March 2011, indicates that the Veteran had never had left foot hallux limitus.  A thorough discussion and rationale were provided.  The most recent examiner attributed the Keller surgery to tibial sesamoiditis.   However, there are current diagnoses (from the MRI studies performed at the time of the VAX) of degenerative changes of the left first metatarsal, suspected hammertoe deformities, and a mild bunion formation of the left first metatarsal head.  These diagnoses were not considered by the examiner.  

The Board requested an expert medical opinion through the Veterans Health Administration (VHA).  In response a VA podiatrist, reported in October 2012, that hallux limitus could be caused by trauma; but as there was no direct trauma to the first metatarsal-phalangeal joint or to the sesamoid apparatus, the hallux limitus and sesamoiditis were more likely related to normal wear imposed on the joint structures by daily activity and walking and should not be considered for service connection.  

While the podiatrist reported no direct trauma, the Veteran has reported trauma associated with the abnormal gait attributable to the service connected ankle and foot disabilities.  The service treatment records and initial VA examinations after service provide some evidence that the Veteran had difficulty walking.

The Veteran's reports of symptomatology are competent and notwithstanding the notation of a "good" gait on the June 1994 general medical examination, the reports of instability and pain are consistent with the Veteran's reports and suggest that there was indeed trauma to the left great toe as described by the Veteran.  Affording the Veteran the benefit of the doubt, service connection is granted for left foot hallux limitus, status post Keller arthroplasty.




ORDER

Entitlement to service connection for left foot hallux limitus, status post Keller arthroplasty, is granted.
 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


